Citation Nr: 0822746	
Decision Date: 07/07/08    Archive Date: 07/17/08	

DOCKET NO.  06-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for chloracne of the face 
as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1965 to 
November 1968.  He served a tour in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  A preponderance of the competent medical evidence on file 
shows that the veteran's chloracne is attributable to 
herbicide exposure during service in Vietnam.


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The veteran was provided formal Veterans 
Claims Assistance Act of 2000 (VCAA) notice in April 2006.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There are VA laws and regulations creating presumptions of 
service connection for diseases associated with exposure to 
herbicide agents used in Vietnam.  Any individual who 
actively served on the ground in Vietnam is presumed to have 
been exposed to herbicide agents.  While many presumptions 
provided by law are lifetime in nature, any individual with 
chloracne, or other acneform disease consistent with 
chloracne, must actually manifest the skin disease to a 
degree of 10 percent or more within one year after the last 
date on which the veteran performed active military service 
in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  In other words, the use of presumptions is not the 
sole method for demonstrating causation in establishing a 
claim for service connection as due to herbicide exposure.


Analysis:  The veteran filed his initial claim for service 
connection for chloracne in April 2006, some 38 years after 
he was separated from service.  He has consistently reported 
during the pendency of this appeal that he initially 
manifested a skin disease of the face during his tour of 
service in Vietnam, and that this has gradually increased in 
severity during his lifetime.  He also reported that he had 
never sought private or VA medical treatment for this problem 
until recently.

The service medical records do not contain any diagnosis of 
chloracne, nor is any skin disease identified during service.  
In July 1966, the veteran was noted to have water blisters on 
his hands for several days.  Skin disease was not identified 
in the physical examination at separation.  There is, 
following service separation, a complete absence of any 
evidence of chronic symptoms of chloracne or other skin 
disease at any time for many years.

Private medical records from February 2006 include a 
diagnosis of chloracne, and a statement that the veteran had 
had spots on his head for many years.

In May 2006, the veteran was provided a VA examination for 
skin disease which included a review of his claims folder.  
The veteran reported a history of comedones on the face 
affecting the area beneath the eyes and across the cheekbones 
bilaterally.  The veteran reported these began during service 
following his time in Vietnam in 1966-7.  He reported that 
this had been a persistent condition which had progressed 
over time in the number and extent of lesions.  He reported 
that he had used no creams or other medications or cleansers 
for this problem and had only been seen privately within the 
previous year.  The VA dermatologist was requested to provide 
an opinion, and he stated that it was at least as likely as 
not that the veteran's chloracne was attributable to presumed 
Agent Orange exposure by the veteran who served in Vietnam.

In July 2006, four siblings of the veteran signed identical 
statements indicating that the veteran's complexion was clear 
when he went into the service, but that after he was 
discharged, his face got worse over the years.

A preponderance of the evidence on file is in favor of the 
veteran's claim for service connection for chloracne.  The 
Board notes that the RO denied the veteran's claim based upon 
on an absence of objective evidence showing, in accordance 
with the presumptive provisions recited above, that the 
veteran manifested chloracne to a compensable degree within 
one year after he served in the Republic of Vietnam.  
However, the VA dermatologist who examined the veteran and 
his claims folder concluded that it was as likely as not that 
the veteran's chloracne was attributable to Agent Orange 
exposure during service.  This supports a grant of service 
connection on a direct incurrence basis in the absence of any 
clinical opinion or other significant evidence to the 
contrary.  

If a claim is supported on a direct incurrence theory, there 
need not be evidence supporting an allowance on a presumptive 
basis.  Although there are some minor inconsistencies in the 
record regarding the initial onset of chloracne, there is 
insufficient evidence on file to question the veteran's 
credibility regarding his consistent statements of chronicity 
of symptoms ever since he served in Vietnam.  Accordingly, a 
preponderance of the evidence supports his claim. 


ORDER

Entitlement to service connection for chloracne of the face 
is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


